If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   June 11, 2020
               Plaintiff-Appellee,

v                                                                  No. 344029
                                                                   Berrien Circuit Court
ANTHONY QUANTEZ MORROW,                                            LC No. 2017-002540-FH

               Defendant-Appellant.


Before: K. F. KELLY, P.J., and FORT HOOD and SWARTZLE, JJ.

PER CURIAM.

       Defendant appeals as of right his jury trial conviction for one count of delivery of
methamphetamine, MCL 333.7401(2)(b)(i).1 He was sentenced as a fourth-offense habitual
offender, MCL 769.12, to 144 months to 40 years’ imprisonment. Finding no errors warranting
reversal, we affirm. This appeal is decided without oral argument. MCR 7.214(E)(1)(b).

                                        I. BASIC FACTS

       Detective Zachary Hathaway was working for a drug task force when a caller2 provided
defendant’s name, a phone number, and information that “Tez” would sell him drugs. Detective
Hathaway identified defendant by searching for the phone number provided by the caller on
Facebook. The phone number was linked to a Facebook profile page named “Tez Morrow.”
Additionally, the detective retrieved defendant’s picture and information from the Secretary of
State website. After verifying initial information provided by the source, Detective Hathaway
dialed defendant’s phone number on April 18, 2017, and made arrangements to buy a “bill” of


1
 Defendant was charged with three counts for three separate deliveries, but the jury acquitted him
of two of the charges.
2
  Detective Hathaway did not specify if the caller provided an anonymous tip or if a confidential
informant was used. However, in light of the steps the detective took to identify defendant and
establish his own contacts and drug sales, the record seemingly indicates that an anonymous tip
occurred.


                                               -1-
“ice.” These slang terms indicated that he sought to purchase $100 of methamphetamine.
Defendant directed the detective to a specific location. Once there, defendant advised that his
uncle, dressed in blue coveralls, would complete the purchase. Detective Hathaway made the
exchange with defendant’s runner. After the sale was complete, defendant called to ensure that
the detective was satisfied, and they agreed to engage in additional transactions.

        On April 24, 2017, Detective Hathaway contacted defendant again to purchase a “bill” of
“ice.” This time, defendant directed the detective to go to a market. Defendant eventually advised
that he was present and told Detective Hathaway to go inside the market. Once inside, defendant
personally appeared in front of the detective and handed him a foil gum wrapper containing a
substance. Detective Hathaway gave defendant $100, and he left. Finally, on May 8, 2017, the
detective contacted defendant and again requested a “bill” of “ice.” Defendant told Detective
Hathaway to go to a park where he would find a man riding a bike and wearing a red hat. This
time, the detective completed the $100 drug transaction with defendant’s runner. After the
transaction, defendant called Detective Hathaway because he only received $80 from his runner.
The detective advised that he paid $100 as usual, and they agreed to continue doing business.
However, defendant never answered subsequent phone calls. The substances received in the sales
tested positive for methamphetamine. Despite the three transactions, the jury only convicted
defendant for the offense in which he physically performed the exchange.

                        II. INEFFECTIVE ASSISTANCE OF COUNSEL

       Defendant argues that the trial court erred by denying his motion for a new trial because
defense counsel was ineffective for failing to support his primary defense at trial.

       “Whether a defendant received ineffective assistance of trial counsel presents a mixed
question of fact and constitutional law.” People v Armstrong, 490 Mich. 281, 289; 806 NW2d 676
(2011). This Court reviews a trial court’s factual findings for clear error and its conclusions of
law de novo. People v Miller, 326 Mich. App. 719, 726; 929 NW2d 821 (2019). When no Ginther3
hearing is held in the trial court, appellate review is limited to mistakes apparent on the record. Id.

        “Criminal defendants have a right to the effective assistance of counsel under the United
States and Michigan Constitutions.” People v Schrauben, 314 Mich. App. 181, 189-190; 886 NW2d
173 (2016). To obtain a new trial premised on ineffective assistance of counsel, a defendant must
demonstrate that counsel’s performance fell below an objective standard of reasonableness and
that there is a reasonable probability that but for counsel’s errors, the result of the proceeding
would have been different. People v Vaughn, 491 Mich. 642, 669; 821 NW2d 288 (2012). It is
presumed that defense counsel was effective, and a defendant must overcome the strong
presumption that counsel’s performance was sound trial strategy. People v Trakhtenberg, 493
Mich. 38, 52; 826 NW2d 136 (2012). “[D]ecisions regarding what evidence to present and which
witnesses to call are presumed to be matters of trial strategy, and we will not second-guess strategic
decisions with the benefit of hindsight.” People v Dunigan, 299 Mich. App. 579, 589-590; 831
NW2d 243 (2013). “Failing to advance a meritless argument or raise a futile objection does not
constitute ineffective assistance of counsel.” People v Ericksen, 288 Mich. App. 192, 201; 793


3
    People v Ginther, 390 Mich. 436, 443; 212 NW2d 922 (1973).


                                                 -2-
NW2d 120 (2010). “The fact that defense counsel’s strategy may not have worked does not
constitute ineffective assistance of counsel.” People v Stewart (On Remand), 219 Mich. App. 38,
42; 555 NW2d 715 (1996). However, counsel may be found ineffective for the strategy employed
when it is not a sound or reasonable strategy. People v Dalesandro, 165 Mich. App. 569, 577-578;
419 NW2d 609 (1988). The burden of establishing the factual predicate for a claim of ineffective
assistance is on the defendant. People v Hoag, 460 Mich. 1, 6; 594 NW2d 57 (1999).

                                    A. EXPERT TESTIMONY

       First, defendant contends that trial counsel erred in failing to present an expert on
misidentification evidence to contest the testimony by Detective Hathaway that defendant
personally completed the exchange of methamphetamine on April 24, 2017, and an expert to
address false and cloned Facebook accounts. We disagree.

         A defense counsel’s failure to adequately investigate and attempt to secure appropriate
expert assistance in the preparation and presentation of a defense may constitute ineffective
assistance of counsel. People v Ackley, 497 Mich. 381, 383; 870 NW2d 858 (2015). “[A] defense
attorney may be deemed ineffective, in part, for failing to consult an expert when counsel had
neither the education nor the experience necessary to evaluate the evidence and make for himself
a reasonable, informed determination as to whether an expert should be consulted or called to the
stand . . . .” Trakhtenberg, 493 Mich. at 54 n 9 (citations and quotation marks omitted). The failure
to “attempt to consult an expert with the scientific training to support the defendant’s theory of the
case” may fall below “an objective standard of reasonableness.” Ackley, 497 Mich. at 383.
Ineffective assistance of counsel may be established by the failure to call witnesses if it deprives
the defendant of a substantial defense. People v Anderson, 322 Mich. App. 622, 631; 912 NW2d
607 (2018). Further, the failure to adequately investigate constitutes ineffective assistance if it
undermines confidence in the trial’s outcome. Id.

        Eyewitness testimony is not necessarily reliable. See People v Anderson, 389 Mich. 155,
172; 205 NW2d 461 (1973) (listing reasons for the weakness of eyewitness testimony), overruled
on other grounds by People v Hickman, 470 Mich. 602, 603-604; 684 NW2d 267 (2004). Although
defense counsel can be ineffective by not thoroughly investigating the possibility of calling an
expert, this is generally limited to technical matters in which defense counsel does not have
education or experience. See Ackley, 497 Mich. at 391.

        Rather than call expert witnesses, defense counsel cross-examined Detective Hathaway
and surveillance officers, to point out their lack of contact with defendant at the scene, highlight
the brevity of any contact, and demonstrate the lack of physical evidence correlating defendant to
the drug exchanges. For example, defense counsel elicited from Detective Hathaway that no video
surveillance was taken from the scene during the in-person drug deal, that officers never recovered
the marked money that they gave to defendant, and that Detective Hathaway saw a picture of
defendant before going to the April 24 drug exchange. This reliance on cross-examination is not
per se below an objective standard of reasonableness. Furthermore, in this case, “[t]rial counsel
may reasonably have been concerned that the jury would react negatively to perhaps lengthy expert
testimony that it may have regarded as stating only the obvious: memories and perceptions are
sometimes inaccurate.” People v Cooper, 236 Mich. App. 643, 658; 601 NW2d 409 (1999).



                                                 -3-
        Moreover, unlike cases in which the failure to consult an expert has been recognized as
ineffective assistance, this case did not involve a “battle of the experts” where the prosecution
presented a “technical subject matter most critical to the case.” Ackley, 497 Mich. at 392, 397
(quotation marks and citation omitted). In this case, the prosecution presented a nonexpert
eyewitness who the jury was free to believe or disbelieve based on the circumstances.

         Defendant’s theory of misidentification due to Detective Hathaway’s predisposition from
viewing a single Facebook photo and the briefness of his interaction did not require an expert
“necessary to explain to the jury how defendant’s theory was plausible.” See People v Agar, 314
Mich. App. 636, 647-648; 887 NW2d 622 (2016), vacated in part and reversed in part on other
grounds 500 Mich. 891 (2016) (concluding that it was an abuse of discretion for the trial court to
deny funds for an expert where “denial of an expert prevented defendant from testing the
conclusions reached by the prosecution’s expert”). It was unnecessary to present an expert to the
jury to explain that a short interaction and Detective Hathaway’s alleged predisposition from
viewing the Facebook photo may have affected his memory. Therefore, it cannot naturally follow
that defense counsel was ineffective for failing to consult an expert in this case. See Cooper, 236
Mich. App. at 658. Therefore, we conclude that the failure to employ an identification expert did
not fall below a reasonable standard.

        Further, defendant submits that trial counsel was ineffective for failing to call an expert to
address Facebook profile duplication or cloning. However, at this posture of the case, defendant
had the burden of establishing the factual predicate to support his claim. Hoag, 460 Mich. at 6.
Yet, he failed to provide an affidavit declaring that he, nor someone acting on his behalf, did not
create the Facebook page at issue. Thus, the factual conclusion underlying the need for an expert,
to show that a false Facebook page was made to set up defendant, was not established.
Accordingly, defendant failed to meet his burden in establishing an ineffective assistance of
counsel claim pertaining to expert testimony.

                               B. CONFIDENTIAL INFORMANT

       Finally, defendant claims that defense counsel was ineffective for failing to investigate the
confidential informant. We disagree.

        “Generally, the people are not required to disclose the identity of confidential informants.”
People v Henry (After Remand), 305 Mich. App. 127, 156; 854 NW2d 114, 134 (2014) (quotation
marks and citation omitted). “However, when a defendant demonstrates a possible need for the
informant’s testimony, a trial court should order the informant produced and conduct an in camera
hearing to determine if the informant could offer any testimony beneficial to the defense.” Id.
“Whether a defendant has demonstrated a need for the testimony depends on the circumstances of
the case and a court should consider the crime charged, the possible defenses, the possible
significance of the informer’s testimony, and other relevant factors.” Id. (quotation marks and
citation omitted).

        As an initial matter, we note that the record is unclear whether a confidential informant
was utilized or whether Detective Hathaway acted pursuant to an anonymous tip. Irrespective of
the source of the information, defendant failed to present a factual basis demonstrating a need to
learn the source. Hoag, 460 Mich. at 6. Specifically, defendant failed to demonstrate that the


                                                 -4-
Facebook profile accessed by the detective was falsely created. More importantly, Detective
Hathaway did not rely on the information provided by the source, but rather, conducted his own
investigation to learn of defendant’s identify through Facebook as well as the Secretary of State
website. The detective then proceeded to test the information by contacting defendant to purchase
methamphetamine. Defendant was not convicted of any offense related to the source of the
information. Rather, the source merely provided the police with information, and the drug task
force conducted an independent investigation. Accordingly, defendant failed to demonstrate that
trial counsel’s performance was below an objective standard of reasonableness and any resulting
prejudice.

                                     III. AUTHENTICATION

        Next, defendant argues that the trial court abused its discretion by permitting the
introduction of a picture of defendant despite defendant’s objection under MRE 901. Defendant
argues that because there was no proof of ownership of the Facebook profile, evidence stemming
from this Facebook profile page was not properly authenticated and should have been excluded.

       We review a trial court’s decision to admit evidence for an abuse of discretion. People v
Bynum, 496 Mich. 610, 623, 852 NW2d 570 (2014). “A trial court abuses its discretion when it
makes an error of law in the interpretation of a rule of evidence.” People v Jackson, 498 Mich.
246, 257; 896 NW2d 253 (2015). Preliminary questions of law are subject to de novo review.
People v Mardlin, 487 Mich. 609, 614; 790 NW2d 607 (2010).

       The trial court did not err by finding that defendant’s Facebook profile picture was properly
authenticated.

               In Michigan, challenges to the authenticity of evidence involve two related,
       but distinct, questions. The first question is whether the evidence has been
       authenticated—whether there is sufficient reason to believe that the evidence is
       what its proponent claims for purposes of admission into evidence. The second
       question is whether the evidence is actually authentic or genuine—whether the
       evidence is, in fact, what its proponent claims for purposes of evidentiary weight
       and reliability. [Mitchell v Kalamazoo Anesthesiology, PC, 321 Mich. App. 144,
       154; 908 NW2d 319, 325 (2017).]

“The first question is reserved solely for the trial judge. In the role as evidentiary gatekeeper, the
trial judge must make the initial determination of whether the evidence is admissible-a question
that depends, among other things, on whether the evidence can be authenticated.” Id. at 155.

         “The requirement of authentication or identification as a condition precedent to
admissibility is satisfied by evidence sufficient to support a finding that the matter in question is
what its proponent claims.” People v McDade, 301 Mich. App. 343, 352; 836 NW2d 266 (2013)
(quotation marks and citation omitted); MRE 901(a). “It is axiomatic that proposed evidence need
not tell the whole story of a case, nor need it be free of weakness or doubt.” McDade, 301 Mich
App at 353 (quotation marks and citation omitted). “It need only meet the minimum requirements
for admissibility.” Id. (quotation marks and citation omitted).




                                                 -5-
       Authentication may be supported by evidence including, but not limited to, testimony of a
witness with knowledge, public records in the form of data collection, and distinctive
characteristics. MRE 901(b)(1), (4), and (7). In addition, “a trial court may consider any evidence
regardless of that evidence’s admissibility at trial, as long as the evidence is not privileged, in
determining whether the evidence proffered for admission at trial is admissible.” People v Barrett,
480 Mich. 125, 134; 747 NW2d 797 (2008).

        In this case, the trial court did not err by finding that the Facebook photograph was
appropriately authenticated. Defendant’s primary argument is that there was no evidence that
defendant authored the Facebook profile or uploaded the photograph to Facebook. However,
irrespective of the author of the Facebook profile, Detective Hathaway utilized public records,
specifically Secretary of State records, to confirm that the name and photograph depicted on
Facebook identified defendant.

         Furthermore, defendant’s argument is not directed to admission, but rather, it addresses the
weight of the photograph’s link to defendant. See Mitchell, 321 Mich. App. at 154. The alleged
link between defendant and this Facebook picture was extensively challenged by defense counsel
at trial. However, ultimately, it was the jury’s prerogative to decide whether the Facebook profile
picture was authored by defendant or not. See id. at 156. In terms of the authenticity of the
photograph, Detective Hathaway described the process of his investigation, his discovery of the
Facebook profile, its link to the phone number he received from the confidential informant, and
his retrieval of a photograph that appeared to show defendant. This evidence was sufficient to
establish that the Facebook profile and picture were actually correlated to defendant. MRE 901(a).
This claim of error does not entitle defendant to appellate relief.

                                IV. CONFRONTATION CLAUSE

       Finally, defendant argues that the trial court erred by allowing the prosecution to introduce
testimony from a confidential informant through Detective Hathaway, a violation of the
Confrontation Clause. We disagree.

       To address this issue, we must assume, without deciding, that a confidential informant
contacted the drug task force as opposed to an anonymous tip. In any event, we conclude that the
defendant cannot establish plain error as a result of Detective Hathaway’s testimony regarding
why he initiated an investigation of defendant.

        “We review unpreserved constitutional issues for plain error affecting defendant's
substantial rights.” Henry (After Remand), 305 Mich. App. at 152. To overcome the plain-error
rule, a defendant must show: “1) error . . . occurred, 2) the error was plain, i.e., clear or obvious,
3) and the plain error affected substantial rights.” People v Carines, 460 Mich. 750, 763; 567
NW2d 130 (1990). To establish that an error affected substantial rights, a defendant must
demonstrate that “the error affected the outcome of the lower court proceedings.” Id.

        The Confrontation Clause of the United States provides in relevant part “the accused shall
enjoy the right . . . to be confronted with the witnesses against him . . . .” US Const, Am VI. “As
a rule, if an out-of-court statement is testimonial in nature, it may not be introduced against the




                                                 -6-
accused at trial unless the witness who made the statement is unavailable and the accused has had
a prior opportunity to confront that witness.” Henry (After Remand), 305 Mich. App. at 153.

       A statement by a confidential informant to the authorities generally constitutes a
       testimonial statement. However, the Confrontation Clause does not bar the use of
       out-of-court testimonial statements for purposes other than establishing the truth of
       the matter asserted. Thus, a statement offered to show the effect of the out-of-court
       statement on the hearer does not violate the Confrontation Clause. Specifically, a
       statement offered to show why police officers acted as they did is not hearsay. [Id.
       at 155-154, citing People v Chambers, 277 Mich. App. 1, 10-11; NW2d (2007).

        Moreover, we recognize that limited testimony explaining why investigators “proceeded
in a certain direction with [their] investigation” is permissible and does not violate the
Confrontation Clause. Henry (After Remand), 305 Mich. App. at 154; Chambers, 277 Mich. App. at
11. Accordingly, Detective Hathaway did not present information relayed from his source for the
truth of the matter asserted. Rather, the statement of the alleged confidential informant was offered
to show why Detective Hathaway would investigate defendant’s phone number and why an
investigation commenced. This is a permissible purpose in the context of the Confrontation
Clause. Henry (After Remand), 305 Mich. App. at 154. Further, even if we assume that the
prosecutor improperly used the evidence in closing argument, the original admission of the
evidence at trial did not constitute a violation of the Confrontation Clause.

       Affirmed.

                                                              /s/ Kirsten Frank Kelly
                                                              /s/ Karen M. Fort Hood
                                                              /s/ Brock A. Swartzle




                                                -7-